DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FICI et al. (US 2018/0373258) (hereinafter FICI) in view of Abramson et al. (US 2012/0226381) (herein after Abramson) and Randall (US 2008/0194963).
Re claim 8, FICI discloses:
“A bidirectional communication channel between a robotic lawnmower and a charging station for data communication between a first control unit in the robotic lawnmower and a second control unit in the charging station, the bidirectional communication channel comprising: (para. 0018-0022)
a first interface with charging contacts provided on the robotic lawnmower, (para. 0031, 0055 and
a second interface with charging contacts provided on the charging station, (para. 0032, 0056)

wherein the first interface and the second interface and the first control unit and the second control unit are configured to communicate data in a Direct Current, DC- balanced way, 
wherein each of the first interface and the second interface is provided with an inductor in a charging power path between the charging station and the robotic lawnmower, and
wherein each of the inductors has an impedance of at least 7 Ohm for frequencies above 50 kHz.
FICI differs from the claim invention in that it does not explicitly disclose the above underlined claimed subject matter.  However, it would have been well within the knowledge of one skilled in the art at the time of the filing to have understood that these claimed subject matter would have been design/application specific/preference pertaining to a particular way of encoding data communications, the use of inductors in a charging power path and what environment the robot is utilized for.  For example, Abramson teaches the robot could be a “lawnmower” (para. 0019);  in similar endeavor, Randall discloses utilization of Manchester encoding for achieving “DC-balanced” (para. 0209), etc.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated and particular and applicable method for encoding, value range for impedance, environment the robot operates in, etc., as for 
Re claim 9, Randall further discloses “wherein the first interface, the second interface, the first control unit, and the second control unit are configured to use Manchester encoding for DC- balancing the data transmission between the robotic lawnmower and the charging station” in para. 0209.
Re claim 10, Randall further discloses “wherein the first interface, the second interface, the first control unit, and the second control unit are configured to use 8b/10b encoding for DC- balancing the data transmission between the robotic lawnmower and the charging station” in para. 0209.
Re claims 11-15, similar reasoning as applied to claim 8 above, these further claimed subject matter further define implementation details concerning a bidirectional communication channel, such as a well-known Manchester encoding, amplifier of various type, and inductor, that would have been within the knowledge of one skilled in the art at implementation specific.  For example, utilizing an control hysteresis amplifier and Schmitt trigger could offer optimal interference elimination (Veltman et al. – US 6,552,606; col. 4, lines 36-59; but not relied on for the rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 2021/0061109)
Rickey et al. (US 2015/0316913)
Acatrinei (US 2010/0164579)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633